DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-14, 16, 18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (Patent No. US 9,500,519 B2).
Regarding Claim 1, Tang discloses a photon detector (col. 2 Ins 50-51: The present invention includes a device for the detection of single photons in the visible and infrared spectrum.), comprising: a superconducting wire (col. 3 Ins 64-67 to col. 4 In 1: the superconducting nanowire comprises two longitudinal segments running along the length of the waveguide) having a plurality of alternating narrow (longitudinal portions of NbN-nanowire, as depicted in FIG. 10b) and wide portions (portions perpendicular to longitudinal portions of NbN­nanowire, as depicted in FIG. 10b; plurality shown in Fig. 19 and 21; col 11, In 33-45); a current source electrically-coupled to the superconducting wire and configured to supply the superconducting wire with electrical 
Regarding Claim 2, Tang discloses the photon detector of claim 1. Tang further discloses, wherein each narrow portion of the plurality of narrow portions is straight (as depicted in FIGs. 10b and 18) to reduce current crowding effects within the narrow portion (col. 9 Ins 50-52: In one embodiment, connecting region 33 is a curved connecting region, and thus nanowire 30 is devoid of any sharp-angled bends. When current flows around a bend it will crowd at the inner edge, leaving the outer side of the bend with less current density). 
Regarding Claim 3, Tang discloses the photon detector of claim 1. Tang further discloses, wherein at least one wide portion of the plurality of wide portions is bent (as depicted in FIGs. 10b and 18; col. 3 Ins 64-67 to col. 4 In 1: the superconducting nanowire comprises two longitudinal segments running along the length of the waveguide and wherein the longitudinal segments are attached to each other at one end by a curved region, thereby forming a U-shaped nanowire). 
Regarding Claim 4, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the narrow portions each have a first width (col. 2 Ins 64-66: In another embodiment, the nanowire has a thickness of about 0.5 nm to about 100 nm) 
Regarding Claim 5, Tang discloses the photon detector of claim 1. Tang further discloses, further comprising an electrical contact electrically coupled in parallel with the superconducting wire (col. 28 Ins 30-36: Each end of the wire is connected via triangular NbN strips to large electrode pads. These pads are made of a 200 nm gold layer on top of a 5 nm Cr adhesion layer defined in an electron beam lithography step and subsequent lift-off process. Electrical contact with the electrodes is established via an RF probe to current bias the nanowire and for readout.). 
Regarding Claim 7, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the electrical current supplied by the current source is selected so as to maintain the superconducting wire in a superconducting state in the absence of incident photons from the optical waveguide (col. 21 Ins 30-36: The shape of the output pulse was empirically fitted with a bi-exponential function ... where the first part accounts for the initial voltage pulse rising sharply at 11 as the nanowire switches to the normal conducting state and the second part describes the exponential decay of the pulse at 12 as the nanowire relaxes back to the superconducting state; col 30, Ins 30-61). 
Regarding Claim 10, Tang discloses the photon detector of claim 1. Tang further discloses, further comprising a readout circuit electrically coupled to the superconducting wire and configured to measure an electrical property of the superconducting wire (col. 12 Ins 15-21: readout of the SSPDs is realized by approaching a RF-probe to the electrode. In certain embodiments, the electrode is 
Regarding Claim 11, Tang discloses the photon detector of claim 10. Tang further discloses, wherein the electrical property comprises a voltage (via oscilloscope) across the superconducting wire or an impedance of the superconducting wire (col. 12 Ins 15-21: readout of the SSPDs is realized by approaching a RF-probe to the electrode. In certain embodiments, the electrode is operably connected to one or more amplifiers, for example a low-noise high-bandwidth amplifier. The output may then be measured, recorded, and analyzed using a single photon counting system, oscilloscope, or the like). 
Regarding Claim 12, Tang discloses the photon detector of claim 10. Tang further discloses wherein the readout circuit is configured to measure the voltage across a contact coupled in parallel with the superconducting wire (col. 12 Ins 6-21: In one embodiment, the nanowire of the device is operably connected to an electrode. In one embodiment, the nanowire is connected to the electrode via triangular strips of conductive material (e.g. NbTiN). In certain embodiments, the electrode is used to 
Regarding Claim 13, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the optical waveguide is tapered to improve coupling, such that a downstream portion of the optical waveguide is wider than an upstream portion of the optical waveguide (col. 11 Ins 56-67 to col. 12 Ins 1-5: The circular mode of the buried waveguide is then converted into a wider, low-loss oval mode, which evanescently couples with the surface waveguide. In certain embodiments, one or both of the buried waveguide and surface waveguide are tapered to adjust the mode of the waveguides). 
Regarding Claim 14, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the optical waveguide (optical waveguide of FIG. 18) is vertically stacked with the superconducting wire (wire 30 of FIG. 18) (as depicted in FIG. 18; col 29, In 59-65). 
Regarding Claim 16, Tang discloses the photon detector of claim 1. Tang further discloses further comprising a photon source coupled to the optical waveguide and configured to probabilistically generate photons (col 5, In 57 to col 6, In 3; col. 11 
Regarding Claim 18, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the optical waveguide includes a plurality of coupling portions (col. 11 Ins 17-20: the waveguide layer of the device comprises one or more grating couplers. The grating couplers may be patterned onto or into any surface of waveguide layer 20); and wherein the optical waveguide is positioned so that a first coupling portion is separated from a first narrow portion of the superconducting wire by a first distance such that the first coupling portion is evanescently coupled to the first narrow portion (col. 11 Ins 50-64: the surface waveguide interfaces with superconducting nanowires for the detection of the single photons. The buried waveguide and surface waveguide are designed to be evanescently coupled with little to no loss). 
Regarding Claim 20, Tang discloses the photon detector of claim 1. Tang further discloses, wherein the optical waveguide is positioned on a same layer as the superconducting wire (col. 3 Ins 19-30: The present invention also includes a device for the detection of single photons in the visible and infrared spectrum, the device 
Regarding Claim 21, Tang discloses a method of resolving a number of co-incident photons (col. 2 Ins 50-51: The present invention includes a device for the detection of single photons in the visible and infrared spectrum; col. 6 Ins 19-25: FIG. 10, comprising FIG. 10a through FIG. 10d, is a set of SEM and AFM images depicting the surface morphology of a NbN-nanowire detector on top of a Si­waveguide. (FIG. 10a) a resist-covered NbN-nanowire of 85 nm width is visible on top of a 750-nm-wide silicon waveguide; (FIG. 10b) zoom-in of the detector region where photons are incident on the U-shaped nanowire), comprising: optically coupling a waveguide to a superconducting wire having a plurality of alternating narrow and wide portions (as depicted in FIG. 10b; col. 3 Ins 64-67 to col. 4 In 1: the superconducting nanowire comprises two longitudinal segments running along the length of the waveguide) having a plurality of alternating narrow (portions perpendicular to longitudinal portions of NbN-nanowire, as depicted in FIG. 10b; plurality shown in Fig. 19 and 21; col 11, In 33-45); electrically coupling the superconducting wire to a current source (col. 4 Ins 4-6: the system comprises an external current source for delivering a bias current to the superconducting nanowire); providing a first current from the current source to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Patent No. US 9,500,519 B2) in view of Sines (Patent No. US 8,736,085 B2).
Regarding Claim 8, Tang discloses the photon detector of claim 7. Tang further discloses the narrow portions of the superconducting wire (segments 31 and 32 of FIG. 18), but does not specifically disclose the narrow portions of the superconducting wire .

Allowable Subject Matter
Claims 6, 9, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newton et al. (Patent No. US 10,133,986 B1) discloses a converter configured to convert photons input from a photonic link into Cooper-pairs, a first superconductor, a second superconductor, a plurality of nanowires connected to the first superconductor and the second superconductor.
You et al. (Patent No. US 9,954,158 B2) discloses a method and a device for reducing the extrinsic dark count of a superconducting nanowire single photon detector (SNSPD).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEUNG C SOHN/           Primary Examiner, Art Unit 2878